Title: To Thomas Jefferson from Levi Lincoln, 26 March 1801
From: Lincoln, Levi
To: Jefferson, Thomas



Sir
Washington March 26. 1801.

with the letter, and the associated papers from Mr Porter, and three from Gent. in Alexandria recommending Capt Moore as register of wills in that district, I take the liberty of submitting to your inspection a letter of a more private nature just recd. from Boston—By it, my friends, it is easy to be perceived, have agreed to confuse. Explanations, it is to be hoped will remove the impressions, which I was sure would be made. The effects of the public measures, and the  elections of Bacon and Smith as stated towards the close of my friends letter, being interesting events, must apologize for the freedom taken in troubling you with a private correspondence.
with sentiments Sir of the highest respect I have the honor to be your most obt Hum Sevt

Levi Lincoln

